Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 265 Filed: 05/06/19 Page: 1 of 4 PAGEID #: 23662



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


                                                )
    OHIO A. PHILIP RANDOLPH INSTITUTE,          )
    LEAGUE OF WOMEN VOTERS OF OHIO,             )
    THE OHIO STATE UNIVERSITY COLLEGE           )
    DEMOCRATS, NORTHEAST OHIO YOUNG             )
    BLACK DEMOCRATS, HAMILTON COUNTY            )
    YOUNG DEMOCRATS, LINDA GOLDENHAR,           )
    DOUGLAS BURKS, SARAH INSKEEP,               )
    CYNTHIA LIBSTER, KATHRYN DEITSCH,           )
    LUANN BOOTHE, MARK JOHN GRIFFITHS,          )
    LAWRENCE NADLER, CHITRA WALKER,             )
    TRISTAN RADER, RIA MEGNIN,                  )
    ANDREW HARRIS, AARON DAGRES,                )
    ELIZABETH MYER, BETH HUTTON,                )
    TERESA THOBABEN,                            )
    and CONSTANCE RUBIN,                        )           No. 1:18-cv-00357-TSB
                                                )
             Plaintiffs,                        )           Judge Timothy S. Black
                                                )           Judge Karen Nelson Moore
    v.                                          )           Judge Michael H. Watson
                                                )           Magistrate Judge Karen L. Litkovitz
    LARRY HOUSEHOLDER, Speaker of the           )
    Ohio House of Representatives, LARRY OBHOF, )
    President of the Ohio Senate, and           )
    FRANK LAROSE, Secretary of State of Ohio,   )
    in their official capacities,               )
                                                )
             Defendants.                        )
    ________________________________________ )


                              DEFENDANTS’ NOTICE OF APPEAL

           Defendants Larry Householder, Larry Obhof, and Frank LaRose (“Defendants”) in the

    above-captioned action hereby give notice of their appeal to the Supreme Court of the United

    States from the Opinion and Order [Doc. 262] and Final Judgment [Doc. 263] entered by the

    Court on May 3, 2019.

           This appeal is taken under 28 U.S.C. § 1253.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 265 Filed: 05/06/19 Page: 2 of 4 PAGEID #: 23663



          Respectfully submitted this 6th day of May, 2019.



                                               DAVE YOST
                                               Ohio Attorney General


                                               By: /s/Phillip J. Strach
                                               Phillip J. Strach*
                                               N.C. State Bar No. 29456
                                               phil.strach@ogletree.com
                                               *Lead and Trial Counsel

                                               By: /s/Michael D. McKnight
                                               Michael McKnight
                                               N.C. State Bar No. 36932
                                               michael.mcknight@ogletree.com

                                               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                               4208 Six Forks Road, Suite 1100
                                               Raleigh, NC 27609
                                               Tel.: (919) 787-9700
                                               Facsimile: (919) 783-9412
                                               Attorneys for Defendants Householder & Obhof


                                               /s/Ann Yackshaw
                                               Ann Yackshaw
                                               Ohio State Bar No. 0090623
                                               Ohio Attorney General's Office
                                               Constitutional Offices Section
                                               30 E. Broad Street, 16th Floor
                                               Columbus, Ohio 43215
                                               Tel: (614) 466-2872
                                               Fax: (614) 728-7592
                                               Attorneys for Defendants




                                                  2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 265 Filed: 05/06/19 Page: 3 of 4 PAGEID #: 23664




                                     CERTIFICATE OF SERVICE


            I, Alyssa Riggins, hereby certify that I have this day filed the foregoing document with
    the CM/ECF system which will provide notice to all counsel of record in this matter including
    the following:



    T. Alora Thomas-Lundborg                           Freda J. Levenson (0045916)
    Dale E. Ho                                         American Civil Liberties Union of Ohio Fdtn.
    Theresa J. Lee                                     4506 Chester Avenue
    Emily Rong Zhang                                   Cleveland, OH 44103
    American Civil Liberties Union Foundation          Tel.: (216) 472-2220
    125 Broad Street, 18th Floor                       Facsimile: (216) 472-2210
    New York, NY 10004                                 flevenson@acluohio.org
    Tel.: (212) 549-2500
    athomas@aclu.org                                   Paul Moke (0014099)
    dho@aclu.org                                       Cooperating Attorney for ACLU of Ohio
    tlee@aclu.org                                      Wilmington College*
    erzhang@aclu.org                                   1252 Pyle Center
                                                       Wilmington, OH 45177
                                                       Tel.: 937-725-7501
                                                       paul.moke@gmail.com
                                                       * Institutional affiliation for the purpose of
                                                       identification only

    Robert Fram                                        Michael Baker
    Nitin Subhedar                                     Perrin Cooke
    Jeremy Goldstein                                   Peter Rechter
    Covington & Burling LLP                            Isaac Wood
    415 Mission Street, Suite 4500                     Covington & Burling LLP
    San Francisco, CA 94105                            850 Tenth Street, NW
    Tel.: (415) 591-6000                               Washington, DC 20001
    rfram@cov.com                                      Tel.: (202) 662-6000
    nsubhedar@cov.com                                  mbaker@cov.com
    jgoldstein@cov.com                                 pcooke@cov.com
                                                       prechter@cov.com
                                                       iwood@cov.com

                                                       Attorneys for Plaintiffs




                                                   1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 265 Filed: 05/06/19 Page: 4 of 4 PAGEID #: 23665




                                        By: /s/Alyssa Riggins
                                        Alyssa Riggins
                                        N.C. State Bar No. 52366
                                        Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                        4208 Six Forks Road, Suite 1100
                                        Raleigh, NC 27609
                                        Tel.: (919) 787-9700
                                        Facsimile: (919) 783-9412

                                        Attorney for Defendants Householder & Obhof




                                                                                 38414754.1




                                           2
